Name: Commission Regulation (EEC) No 2712/89 of 7 September 1989 amending Regulation (EEC) No 1432/88 laying down detailed rules for applying the co-responsibility levy in the cereals sector
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  agricultural policy;  plant product
 Date Published: nan

 No L 262/22 Official Journal of the European Communities 8 . 9 . 89 COMMISSION REGULATION (EEC) No 2712/89 of 7 September 1989 amending Regulation (EEC) No 1432/88 laying down detailed rules for applying the co-responsibility levy in the cereals sector Whereas experience of the co-responsibility arrangements in force indicates the need for appropriate provisions applicable in case of failure to comply with the rules laid down with regard to payment of the levies, in order to eliminate the benefit accruing from delayed payment ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by the Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular Articles 4 (5) and 4b (5) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 1636/87 (4), and in particular Article 5 (3) thereof, Whereas if the co-responsibility levies referred to in Article 1 of Commission Regulation (EEC) No 1432/88 (^, as last amended by Regulation (EEC) No 3858/88 (6), are converted into national currency at the agricultural conversion rate in force at the time when such levies are collected, this may cause administrative complications where the conversion is effected during the marketing year ; whereas, in the interest of simplification, a single agricultural conversion rate should be used for all transactions relating to the co-responsibility levies due in any particular marketing year ; whereas the rate applicable on 1 July of the marketing year should be used ; Whereas the second subparagraph of Article 3 (2) of Regulation (EEC) No 1432/88 provides that Member States may provide, before the beginning of the marketing year, that any reimbursement of the additional co-responsibility levy referred to in Article 4b of Regulation (EEC) No 2727/75 is to be made by the operator who received the levy ; whereas recourse to this option must be possible provided that it is notified to operators in good time ; * Whereas, in the interest of harmonization, opertors should be required to observe the same time limits both for reimbursement of the additional co-responsibility levy v to interested parties and for its payment to the competent authorities ; ' Article 1 Regulation (EEC) No 1432/88 is amended as follows : 1 . Article 2 ( 1 ) and (2) are replaced by the following : ' 1 . For the purposes of this Regulation the co-responsibility levies provided for in Article 1 shall be due at the time :  of delivery, in the case of placing on the market as referred to in the first subparagraph of Article 1 (2) within the same Member State .  of acceptance of the declaration for export from the customs territory of the Community or of the consignment to anoter Member State, in the case of export or consignment by a producer respectively,  of acceptance of the warrant of entitlement, in the case referred to in the second subparagraph of Article 1 (2) . As regards the declaration of consignment to another Member State referred to in the second indent, the Benelux countries shall be deemed to be a single Member State . 2. The operative event within the meaning of Article 5 of Regulation (EEC) No 1676/85 for the co-responsibility levies provided for in Article 1 shall be deemed to have occurred on 1 July of the marketing year in question.' 2. The words 'before the beginning of the marketing year' in the first sentence of the second subparagraph of Article 3 (2) are deleted. 3. In Article 3 (4) the words 'in force' are replaced by the word 'applied'. 4. In the third subparagraph of Article 4 ( 1 ) the words 'fifteeenth day' are replaced by the words 'thirtieth day'. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 27. 6. 1989, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13. 6. 1987, p. 1 . 0 OJ No L 131 , 27. 5. 1988, p. 37. (s) OJ No L 343, 13. 12. 1988, p. 21 8 . 9 . 89 Official Journal of the European Communities No L 262/23 5. The following Article 4 (4) is added. *4. Any delay in payment beyond the time limit set shall give rise to payment by the operator concerned of interest on the overdue payments calculated for the entire period af delay using a rate which is to be determined by the Member State. This rate may not be lower than the reference interest rate referred to in Annex II . Increased by one percentage point, prevailing in the Member State concerned on the day of expiry of the time limit referred to above. Member States may waive the interest on overdue payments if the amount thereof does not exceed ECU 20.' 6. The Annex annexed hereto in hereby added as Annex II and the existing Annex hereby becomes Annex I. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 262/24 Official Journal of the European Communities 8 . 9. 89 ANNEX 'ANNEX II Reference interest rates referred to in Article 4 (4) 1 . Belgium : Brussels interbank borrowing offered rate three months 2. Denmark : Yield on issue of 12-month Treasury bonds 3. Germany : Frankfurt interbank borrowing offered rate three months 4. Greece : Yield on issue of three-month Treasury bonds 5. France : Paris interbank borrowing offered rate three months 6. Spain : Madrid interbank borrowing offered rate three months 7. Ireland : Dublin interbank borrowing offered rate three months 8 . Italy : Yield on issue of three month Treasury bonds 9. Luxembourg : Interbank rate three months 10 . Netherlands : Amsterdam interbank borrowing offered rate three months 11 . Portugal : Lisbon interbank borrowing offered rate three months 12. United Kingdom : London interbank borrowing offered rate three months'